UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2011 Date of reporting period:November 30, 2010 Item 1. Reports to Stockholders. Semi-Annual Report November 30, 2010 Schooner Fund Class A (SCNAX) Investment Advisor Schooner Investment Group, LLC Radnor Financial Center 150 N. Radnor-Chester Rd., Suite F-200 Radnor, Pennsylvania 19087 Phone: 866-724-5997 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 10 SCHEDULE OF OPTIONS WRITTEN 14 STATEMENT OF ASSETS AND LIABILITIES 16 STATEMENT OF OPERATIONS 17 STATEMENTS OF CHANGES IN NET ASSETS 18 FINANCIAL HIGHLIGHTS 19 NOTES TO FINANCIAL STATEMENTS 20 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 29 NOTICE OF PRIVACY POLICY & PRACTICES 33 ADDITIONAL INFORMATION 34 Semi-Annual Shareholder Letter Dear Fellow Shareholders, For the one year period year ended November 30, 2010, your Fund returned +8.08%. The S&P 500 returned 9.94% for the one year period ended November 30, 2010. The hedged investment strategies of the Fund have, to date, accomplished the goal of significantly participating in upside market moves, while continuing to focus on meaningful downside protection.We were pleased with our ability to capture over 80% of the upside of the S&P 500, as well as materially outperform our Morningstar Long/Short category benchmark. In addition to strong return performance, we are equally pleased with the Fund’s continued low level of volatility. For the one year period, the Fund exhibited volatility, as measured by standard deviation, that was roughly half of the S&P 500.The Fund’s maximum drawdown (loss from highest to lowest point) over the period was a fairly muted at -5.56%, roughly a third of the S&P 500’s maximum drawdown of -15.63%. The total return numbers for the Schooner Fund, S&P 500 Index, and the Morningstar Long/Short category for the periods ending 11/30/2010 are listed below: Annualized 6 Months 1 Year Since Inception Since Inception Total Return Without (5/31/10- (11/30/09- (8/29/08- (8/29/08- Maximum Sales Charge 11/30/10) 11/30/10) 11/30/10) 11/30/10) Class A (SCNAX) 7.25% 8.08% 7.73% 18.27% S&P 500 Index 9.50% 9.94% -1.35% -3.02% Morningstar Long/Short 3.00% 1.69% -1.64% -3.67% With 4.75% Maximum Sales Charge Class A 2.16% 2.93%  5.42% 12.64% Gross Expense Ratio: 4.01% Class A Net Expense Ratio: 2.04%* Class A * Pursuant to an operating expense limitation agreement between the Advisor and the Fund, the Advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that Total Annual Operating Expenses (exclusive generally of interest and tax expenses, brokerage commissions, extraordinary and non-recurring expenses and acquired fund fees and expenses and dividends on short positions) do not exceed 2.00% of the Fund’s average net assets through September 28, 2021. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of a investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Fund performance current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling (866) 724-5997. Performance without the sales charge does not reflect the current maximum sales charge of 4.75%.Had the sales charge been included, the Fund’s returns would have been lower. Over the past six months, the financial markets have continued to be heavily influenced by government policies, dominated by a storyline involving the Federal Reserve’s ongoing drive to support the economy through liquidity injections.The latest plan, a fresh round of quantitative easing (QE2), coupled with continued near zero short term interest rates, has 3 certainly done wonders in not so subtly nudging investors into more risky assets and has successfully elevated stock prices from their recent July lows. Unfortunately, the Fed’s policies have yet to prove that they will have sustained meaningful impact on the real economy, witnessed primarily by an unemployment rate that continues to stubbornly hover around 10%, and a housing and consumer credit environment that continues to flounder. Not surprisingly, the effective act of printing money has created some side effects, including commodity and input inflation, and an increase in mid to long term treasury rates. Some have argued that the increase in long term treasury rates reflects the improving growth prospects for the economy and validation that QE2 has in fact been successful. We are a bit more skeptical, as we find it difficult to believe that a rapid increase in rates was something the Fed actually desired, given the importance of this segment of the rate curve for fixed mortgages and other consumer lending products.The list of concerns for 2011 is long and varied, ranging from sovereign defaults in Europe to persistent unemployment in the US, but there is one item that we are monitoring extra closely. There are subtle indications that the market is no longer responding to the levers of the Fed, and the entity that has been engineering program after program to keep it all together, may have run out of bullets. As you know, at Schooner we are not “perma” anything, bull or bear, but simply strive to use our strategies to deliver superior risk-adjusted returns in any market environment. The strategies employed by Schooner are designed with the goal of lowering portfolio volatility and lowering risk, while offering significant upside capture potential.2011 will undoubtedly create many trials and challenges for equity investors and we look forward to the opportunity to serve our shareholders and attempt to deliver you the best risk managed returns possible. We thank you for your ongoing trust and confidence. Sincerely, Greg Levinson Portfolio Manager Must be preceded or accompanied by a prospectus. Investment performance reflects fee waivers and in the absence of these waivers returns would be lower. Opinions expressed in this letter are those of the Advisor, are subject to change and are not guaranteed. Mutual fund investing involves risk; principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. The Fund may also use options and futures contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. The investment in options is not suitable for all investors. The fund may hold restricted securities purchased through private placements. Such securities can be difficult to sell without experiencing delays or additional costs. The S&P 500 is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. Each Morningstar category average represents a universe of funds with similar investment objectives. You cannot invest directly in an index. Standard deviation is a statistical measure of the historical volatility of a mutual fund or portfolio, usually computed using 36 monthly returns. The Schooner Fund is distributed by Quasar Distributors, LLC. 4 SCHOONER FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and (2) ongoing costs, including advisory fees, distribution (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/10–11/30/10). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. If you purchase Class A shares of the Fund you will pay a maximum initial sales charge of 4.75% when you invest. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, 12b-1 fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 SCHOONER FUND Expense Example (Continued) (Unaudited) Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/2010 11/30/2010 6/1/2010–11/30/2010* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. ** Including loads, your actual cost of investment in the Fund would be $57.40. *** Including loads, your hypothetical cost of investment in the Fund would be $57.12. 6 SCHOONER FUND Investment Highlights (Unaudited) The Fund’s primary investment objective is long-term capital appreciation with the generation of moderate current income. The Fund seeks to achieve its investment objective by investing its assets in a diversified portfolio of equity, convertible securities and single issuer equity call option securities of U.S. companies with large market capitalizations. The Fund considers companies with large market capitalizations (“large-cap companies”) to be those companies with market capitalizations of $5 billion or more. The Fund’s investment strategy consists of a three tiered approach, including: 1)manage an equity portfolio ofU.S. large-cap companies; 2)sell out-of-the-money single issuer call options against long equity positions; 3)selectively purchase U.S. convertible securities. The Fund’s allocation of portfolio assets as of November 30, 2010 is shown below. Allocation of Portfolio Assets % of Net Assets Continued 7 SCHOONER FUND Investment Highlights (Continued) (Unaudited) Average Annual Returns as of November 30, 2010(1) Since Inception 1 Year (8/29/08) Class A (with sales charge) 2.93% 5.42% Class A (without sales charge) 8.08% 7.73% S&P 500 Index 9.94% (1.35)% With sales charge returns reflect the deduction of the current maximum initial sales charge of 4.75% for Class A. Returns without sales charges do not reflect the current maximum sales charges. Had the sales charges been included, the returns would have been lower. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 866-724-5997. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown on the graph below and table above assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date excluding any maximum initial sales charges. The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. 8 SCHOONER FUND Investment Highlights (Continued) (Unaudited) Schooner Fund Growth of $10,000 Investment 9 SCHOONER FUND Schedule of Investments November 30, 2010 (Unaudited) Shares Value Common Stocks 88.69% Beverage and Tobacco Product Manufacturing 2.80% PepsiCo, Inc. $ Building Material and Garden Equipment and Supplies Dealers 2.62% Home Depot, Inc. Chemical Manufacturing 12.60% Abbott Laboratories Bristol-Myers Squibb Co. Dow Chemical Co. Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Procter & Gamble Co. Clothing and Clothing Accessories Stores 1.85% Gap, Inc. Computer and Electronic Product Manufacturing 16.72% Cisco Systems, Inc. (a) Dell, Inc. (a) EMC Corp. (a) Hewlett-Packard Co. Intel Corp. Marvell Technology Group Ltd. (a) Northrop Grumman Corp. Raytheon Co. Seagate Technology PLC (a) Western Digital Corp. (a) Couriers and Messengers 1.31% FedEx Corp. Credit Intermediation and Related Activities 7.79% American Express Co. JPMorgan Chase & Co. PNC Financial Services Group, Inc. State Street Corp. Visa, Inc. The accompanying notes are an integral part of these financial statements. 10 SCHOONER FUND Schedule of Investments (Continued) November 30, 2010 (Unaudited) Shares Value Electrical Equipment, Appliance, and Component Manufacturing 3.00% Corning, Inc. $ General Electric Co. Electronics and Appliance Stores 1.36% Best Buy Co., Inc. Food Manufacturing 3.66% ConAgra Foods, Inc. HJ Heinz Co. General Merchandise Stores 1.25% Wal-Mart Stores, Inc. Insurance Carriers and Related Activities 7.14% CIGNA Corp. Prudential Financial, Inc. UnitedHealth Group, Inc. WellPoint, Inc. (a) Management of Companies and Enterprises 2.03% Goldman Sachs Group, Inc. Morgan Stanley Miscellaneous Manufacturing 1.94% Medtronic, Inc. Oil and Gas Extraction 2.90% Marathon Oil Corp. Paper Manufacturing 2.16% International Paper Co. Petroleum and Coal Products Manufacturing 3.25% Chevron Corp. ConocoPhillips Pipeline Transportation 2.50% Williams Cos., Inc. Publishing Industries (except Internet) 1.21% Symantec Corp. (a) The accompanying notes are an integral part of these financial statements. 11 SCHOONER FUND Schedule of Investments (Continued) November 30, 2010 (Unaudited) Shares Value Rail Transportation 1.39% Norfolk Southern Corp. $ Support Activities for Mining 1.59% Nabors Industries Ltd. (a) Telecommunications 3.11% AT&T Inc. Verizon Communications, Inc. Transportation Equipment Manufacturing 1.33% General Dynamics Corp. Utilities 1.94% Duke Energy Corp. PG&E Corp. Waste Management and Remediation Services 1.24% Waste Management, Inc. Total Common Stocks (Cost $29,979,147) Exchange Traded Funds 5.62% Consumer Discretionary Select Sector SPDR Fund Consumer Staples Select Sector SPDR Fund Utilities Select Sector SPDR Total Exchange Traded Funds (Cost $1,930,578) Convertible Preferred Stocks 2.00% Insurance Carriers and Related Activities 2.00% Hartford Financial Services Group, Inc. Total Convertible Preferred Stocks (Cost $724,026) Convertible Bonds 1.74% Fabricated Metal Product Manufacturing 0.60% Alliant Techsystems, Inc. 2.750%, 09/15/2011 Computer and Electronic Product Manufacturing 0.58% L-3 Communications Holdings, Inc. 3.000%, 08/01/2035 The accompanying notes are an integral part of these financial statements. 12 SCHOONER FUND Schedule of Investments (Continued) November 30, 2010 (Unaudited) Shares Value Support Activities for Mining 0.56% Transocean, Inc. 1.500%, 12/15/2037 $ Total Convertible Bonds (Cost $595,570) Purchased Options 1.76% Put Options 1.76% SPDR S&P rust Expiration: December, 2010, Exercise Price: $118.00 Total Purchased Options (Cost $386,859) Principal Amount Short-Term Investments 0.70% Money Market Fund 0.70% AIM STIT-Treasury Portfolio, 0.060% (b) (c) $ Total Short-Term Investments (Cost $243,672) Total Investments (Cost $33,859,852) 100.51% Liabilities in Excess of Other Assets (0.51)% ) Total Net Assets 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate at November 30, 2010. (c) All or a portion of this security is pledged as collateral for written options. The accompanying notes are an integral part of these financial statements. 13 SCHOONER FUND Schedule of Options Written November 30, 2010 (Unaudited) Contracts Value Call Options American Express Co. Expiration: December, 2010, Exercise Price: $43.00 $ Best Buy Co., Inc. Expiration: December, 2010, Exercise Price: $44.00 CIGNA Corp. Expiration: December, 2010, Exercise Price: $37.00 Corning, Inc. Expiration: December, 2010, Exercise Price: $18.00 Dell, Inc. Expiration: December, 2010, Exercise Price: $13.00 Dow Chemical Co. Expiration: December, 2010, Exercise Price: $31.00 FedEx Corp. Expiration: December, 2010, Exercise Price: $90.00 50 Gap, Inc. Expiration: December, 2010, Exercise Price: $21.00 Goldman Sachs Group, Inc. Expiration: December, 2010, Exercise Price: $160.00 20 Hewlett-Packard Co. Expiration: December, 2010, Exercise Price: $43.00 International Paper Co. Expiration: December, 2010, Exercise Price: $25.00 JPMorgan Chase & Co. Expiration: December, 2010, Exercise Price: $38.00 Marvell Technology Group Ltd. Expiration: December, 2010, Exercise Price: $20.00 Morgan Stanley Expiration: December, 2010, Exercise Price: $25.00 Nabors Industries Ltd. Expiration: December, 2010, Exercise Price: $22.00 PNC Financial Services Group, Inc. Expiration: December, 2010, Exercise Price: $55.00 Prudential Financial, Inc. Expiration: December, 2010, Exercise Price: $52.50 Seagate Technology PLC Expiration: December, 2010, Exercise Price: $14.00 State Street Corp. Expiration: December, 2010, Exercise Price: $43.00 90 Symantec Corp. Expiration: December, 2010, Exercise Price: $17.00 United-Health Group, Inc. Expiration: December, 2010, Exercise Price: $36.00 60 Visa, Inc. Expiration: December, 2010, Exercise Price: $75.00 50 The accompanying notes are an integral part of these financial statements. 14 SCHOONER FUND Schedule of Options Written (Continued) November 30, 2010 (Unaudited) Contracts Value WellPoint, Inc. Expiration: December, 2010, Exercise Price: $57.50 $ Western Digital Corp. Expiration: December, 2010, Exercise Price: $34.00 Williams Companies, Inc. Expiration: December, 2010, Exercise Price: $23.00 PUT OPTIONS SPDR S&P rust Expiration: December, 2010, Exercise Price: $113.00 Total Options Written (Premiums received $575,647) $ The accompanying notes are an integral part of these financial statements. 15 SCHOONER FUND Statement of Assets and Liabilities November 30, 2010 (Unaudited) Assets Investments, at value (cost $33,859,852) $ Dividends and interest receivable Receivable for investments sold Receivable for Fund shares sold Other assets Total Assets Liabilities Written options, at value (premiums received $575,647) Payable for investments purchased Payable for Fund shares redeemed Payable to affiliates Payable to Advisor Payable to custodian Payable for distribution fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated net investment income Undistributed net realized gain Net unrealized appreciation (depreciation) on: Investments Option contracts ) Net Assets $ Class A Shares Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share $ Maximum offering price per share ($23.22/0.9525)(1) $ Reflects a maximum sales charge of 4.75%. The accompanying notes are an integral part of these financial statements. 16 SCHOONER FUND Statement of Operations For the Six Months Ended November 30, 2010 (Unaudited) Investment Income Dividend income $ Interest income Total Investment Income Expenses Investment Advisory fees Distribution fees Fund accounting fees Transfer agent fees and expenses Administration fees Custody fees Legal fees Federal and state registration fees Audit and tax fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Other expenses Total Expenses Less waivers and reimbursement by Advisor (Note 4) ) Net Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on: Investments Option contracts expired or closed ) Net change in unrealized appreciation on: Investments Option contracts Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ The accompanying notes are an integral part of these financial statements. 17 SCHOONER FUND Statements of Changes in Net Assets Six Months Ended November 30, 2010 Year Ended (Unaudited) May 31, 2010 From Operations Net investment income (loss) $ $ ) Net realized gain (loss) on: Investments Option contracts expired or closed ) ) Net change in unrealized appreciation (depreciation) on: Investments ) Option contracts ) Net increase in net assets from operations From Distributions Net investment income - Class A — ) Net realized gain on investments - Class A — ) Net realized gain on investments - Class C* — ) Net decrease in net assets resulting from distributions paid — ) From Capital Share Transactions Proceeds from shares sold - Class A Proceeds from shares sold - Class C* Net asset value of shares issued to shareholders in payment of distributions declared - Class A — Net asset value of shares issued to shareholders in payment of distributions declared - Class C* — Payments for shares redeemed - Class A ) ) Payments for shares redeemed - Class C* ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of Period $ End of Period $ $ Accumulated Net Investment Income (Loss) $ $ — * Class C shares converted to Class A shares on September 28, 2010. The accompanying notes are an integral part of these financial statements. 18 SCHOONER FUND – CLASS A Financial Highlights Per Share Data for a Share Outstanding Throughout each Period Six Months Ended November 30, 2010 Year Ended Year Ended (Unaudited) May 31, 2010 May 31, 2009(1) Net Asset Value, Beginning of Period $ $ $ Income from investment operations: Net investment income (loss)(2) ) Net realized and unrealized gain (loss) on investments Total from investment operations ) Less distributions paid: From net investment income — — ) From net realized gain on investments — ) — Total distributions paid — ) ) Net Asset Value, End of Period $ $ $ Total return(3)(4) % % )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ $ Ratio of expenses to average net assets Before waivers and reimbursements of expenses(5) % % % After waivers and reimbursements of expenses(5) % % % Ratio of net investment income (loss) to average net assets Before waivers and reimbursements of expenses(5) )% )% )% After waivers and reimbursements of expenses(5) % )% % Portfolio turnover rate(4) % % % The Fund commenced operations on August 29, 2008. Per share net investment income (loss) was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends.Excludes the effect of applicable sales charges. Not annualized for periods less than one year. Annualized for periods less than one year. Realized and unrealized gains and losses per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share in the period.It does not agree to the aggregate gains in the Statement of Operations due to fluctuation in share transactions during the period. Amount is less than 0.5 cent per share. The accompanying notes are an integral part of these financial statements. 19 SCHOONER FUND Notes to Financial Statements November 30, 2010 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end diversified management investment company. The Schooner Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The Fund currently offers only Class A shares. The Class C shares converted to Class A shares on September 28, 2010. Class A shares are subject to an initial maximum sales charge of 4.75% imposed at the time of purchase. The sales charge declines as the amount purchased increases in accordance with the Fund’s prospectus. The investment objective of the Fund is long-term capital appreciation with the generation of moderate current income. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund became effective and commenced operations on August 29, 2008. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Schooner Investment Group, LLC (the “Advisor”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a)Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Advisor to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. 20 SCHOONER FUND Notes to Financial Statements (Continued) November 30, 2010 (Unaudited) Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. 21 SCHOONER FUND Notes to Financial Statements (Continued) November 30, 2010 (Unaudited) The following is a summary of the inputs used, as of November 30, 2010, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Assets(1): Common Stocks $ $
